Detailed Action
1.         Claims 1-16 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1-3, 5-6, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohata,   “Non-Contact Blood Pressure Measurement Scheme Using Doppler Radar”  published on  Jul, 2019, in view of Hastings et al., (hereafter  Hastings), US 20110307034 A1, published on  Dec. 15, 2011. 

Regarding  claim 1, Ohata teaches a non-pressure continuous blood pressure measuring device (abstract, Fig.3, page 778 left col. 3rd par., a continuous cuffless non-contact blood pressure (BP) measurement  system using Doppler radar signal. The radar signal detect heart beat and period. A non-pressure interpreted as without using measure the blood flow changes or without uses of a cuff to measure blood pressure.) comprising: 
a radar sensing module (fig. 3, page 778 left col. last par., and, page 780 left col. 2nd par., the Doppler radar, 24- GHz-band Doppler radar module (NJR4262J, New Japan Radio Co., Ltd.), at least including a transmitter and a receiver with the transmitter continuously providing a pulse wave signal to an artery, and the receiver receiving a reflected pulse wave signal (Equation 1 and 2, page 778 left col. last par. and right col. 1st and 2nd pars. the Doppler radar transmits a microwave signal T(t) and a received signal R(t)  as shown in equations 1 and 2, both T(t) and R(t) are continuous sinusoidal wave. wherein  reflected wave R(t) is described as a function of received signal wavelength of [Symbol font/0x6C]); 
a microprocessor (fig. 2, page 779 right col. last par., as shown in figure 2 in the system block diagram the phase signal is transmitted to a PC, the PC inherently include a processor), in signal transmittable connection with the radar sensing module (fig. 2, page 779 right col. last par., two analog signals of I and Q are output from the radar, the phase signal of the radar, Eq. (5) is computed using these two digital signals obtained the phase signal of the heartbeat), with the microprocessor controlling the radar sensing module while receiving the reflected pulse wave signal and the (fig.2, page 779 right col. last par., and page 780 left col. 1st par., from radar the two output analog signal send to Arduino Due unit as digital signal .  After obtaining the corrected the phase signal, the phase signal is transmitted to a PC. The phase signal of the heartbeat is obtained using a finite impulse response band pass filter because the frequency bands of heartbeat and respiration are different), and 
determining a blood pressure parameter according to a specific frequency band of the reflected pulse wave signal (Fig.1, , page 779 right col. 1st par., and page 780 left col. 1st par., to make non-contact BP measurement possible, a method was considered to estimate BP using three different periods τr and τf , T, that can be obtained from the phase signal of the heartbeat as shown in fig.1 . The maximum and minimum values in the period of one heartbeat (the heart contracts and expands) are detected using the phase signal of the heartbeat, and T, τf , τr is calculated); 
however, it is  noted that   Hastings does not specifically teach “an electro-cardiac sensing module at least including an electrode, with the electro- cardiac sensing module receiving an electro-cardiac signal through the electrode; a microprocessor signal transmittable connection with the electro-cardiac sensing module, the microprocessor controlling the electro-cardiac sensing module while receiving the electro-cardiac signal, determining a blood pressure parameter according  the electro-cardiac signal ), although Hastings teaches a finite impulse response band pass filter that generate the  heart rate (HR) signal  

On the other hand, Hastings specifically teaches at least including an electrode, with the electro- cardiac sensing module receiving an electro-cardiac signal through the electrode ([0154]-[0155], Hastings specifically teaches a sensing circuit 223 coupled to one or more electrodes 204A, 204B in contact with or near cardiac tissue 202A. Sensing circuit 232 of the source circuit 220 can be configured to receive cardiac signals from one or more electrode or sensor arrangements 204A, 204B that couple to cardiac tissue or other body tissue useful for deriving cardiac activity information).
a microprocessor signal transmittable connection with the electro-cardiac sensing module ( [0154]-[0155], Hastings specifically teaches a regulator 225, a microprocessor 224, the sensing circuit 223 and a switch 228 can be co-integrated in a single integrated circuit),  the microprocessor controlling the electro-cardiac sensing module while receiving the electro-cardiac signal([0156], the controller/transmitter 220 includes an arrhythmia (i.e., heart rate HV) detector (such as using the microprocessor 224) configured to use information provided by the one or more sense electrodes 222A, 222B or other sensing information for detecting an arrhythmia(heart rate) 
determining a blood pressure parameter according  the electro-cardiac signal[0155]-[0156], Hastings specifically teaches an implantable cardiac rhythm(heart rate)  management device include one or more sense electrodes 222A, 222B coupled to the sensing circuit 223. And  the Sensing elements 232 and 233  used to sense physiologic information at the receiving apparatus, such as blood pressure in the renal artery). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate sensing circuit 223 taught by Hastings into Ohata.
The suggestion/motivation for doing allow user of Ohata  to evaluate the effect of breathing signal on the heartbeat signal by comparing the heartbeat signal obtained using ECG with  the heartbeat signal obtained using the radar sensor, since the heartbeat signal obtained using the radar  is mixed with  breathing signal (i.e., the radar pick both heartbeat and breathing signals).  In addition it allows user of Ohata to gain insights about characteristic effects of radar-based vital sign monitoring by comparing the heartrate signal obtained using radar with the heartrate signal obtained using ECG. 

Regarding claim 2, Ohata  teaches the radar sensing module wirelessly transmit the reflected pulse wave signal to a remote monitoring processor to display the signals (Figs 2, and 3,  page 779 right col.  last par., and page 780 left col. 2nd par.,  as shown in fig.2, the microwave radar module uses the Radar and transmit the analog received signal,  and Ardulno Due unit correct the phase signal and the PC display the signals, and as shown inFig.2 the radar(i.e., 24-GHz- band Doppler radar) and the PC are remotely connected); wherein, the radar sensing module and the remote monitoring processor each has an individual power supply (Fig.2, page 780 left col. section III, as shown Fig.2 the radar(i.e, 24-GHz- band Doppler radar) and the PC are remotely connected. Thus, separate power supply utilized for  the radar and the PC);
however, it is noted that   Ohata  does not specifically teach  “the electro-cardiac sensing module wirelessly transmit the electro-cardiac signal to a remote monitoring processor to display the signals; wherein , the electro- cardiac sensing module and the remote monitoring processor each has an individual power supply”

On the other hand, Hastings specifically teaches the electro-cardiac sensing module wirelessly transmit the electro-cardiac signal to a remote monitoring processor to display the signals ([0140], [0149] Hastings specifically teaches the portable RF generator 70 preferably includes electronics for monitoring renal functions via one or more physiologic sensor of a type previously described that include a sensor measure cardiac activity signals, such as ECG signals); wherein , the electro- cardiac sensing module and the remote monitoring processor each has an individual power supply ([0140], Hastings specifically teaches the portable RF generator 70 may also incorporate a communications interface that facilitates communications with a separate device or system, such as a programmer, medical system, PC, network server, wireless access point, cellphone, smartphone, or PDA).

Regarding claim 3, Ohata teaches wherein, the microprocessor modulates a time interval to continuously receive the reflected pulse wave signal and the electro-cardiac signal, and performs a signal processing procedure on the reflected pulse wave signal and the electro-cardiac signal to obtain the specific frequency band (fig. 2,  page 779 right last par., as shown in fig. 2 the block diagram part of the R(t) signals I and Q are output from the radar. These two analog signals are converted to digital signals using 12-bit ADC of Arduino Due. Thus,  the PC received a continuous reflective signals that comes from the sinusoidal type function of R(t).  Fig.1 shows phase signal of the heartbeat, the periodsT, τf , τr of the phase signal. Thus, the frequencies  1/ τf  and 1/τr are defined in specific frequent band that range between 1/13.50=0.07hrz and 1/12.50-0.08 hrz ); 
	however, it is noted that Ohata does not specifically teach “ the microprocessor modulates a time interval to continuously receive the electro-cardiac signal, and performs a signal processing procedure on the electro-cardiac signal to obtain the specific frequency band”
On the other hand, Hastings specifically teaches the microprocessor modulates a time interval to continuously receive the electro-cardiac signal([0115], Hastings specifically teaches sensing circuit 232 of the source circuit 220 can be configured to receive cardiac signals from one or more electrode or sensor arrangements 204A, 204B that couple to cardiac tissue, the  microprocessor 224, which can be provided with input from a sensing circuit 223  process the cardiac signals)  and performs a signal processing procedure on the electro-cardiac signal to obtain the specific frequency band ([0153] Hastings specifically teaches a tuning element 229 can be included, such as to allow a range of frequencies to be selected . A range of resonant frequencies selected from a range of 100 KHz to 10 MHz.  The specific frequency band  corresponds to range of resonant frequencies).

Regarding claim 5, Ohata and  Hastings  teaches the microprocessor is disposed in a personal computer (Ohata: as shown in figure 2 and 3 the PC wherein a central processing (microprocessor) unit is a part of a personal computer (see Figs. 2 and 3 ), and Hastings: the microprocessor 224(see [0152])

Regarding claim 6,  both Ohata and Hastings teaches wherein, the artery is one or more of aorta and non-aorta (Ohata specifically teaches: the microwave is transmitted from the radar to the chest. The radar used in the experiment are shown in Fig. 3. The radar was installed 10 cm from the chest (non- aorta) (see Fig 3, page 778 right col. 4th par., page 780 left col. 2nd par.), Hastings specifically teaches:  FIG. 1 is an illustration of a right kidney and renal vasculature including a renal artery branching laterally from the abdominal aorta (see [0039] FIG. 1)). 

Claim 9 is rejected the same as claim 1 except claim 9 is directed to method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 9.

Claim 10 is rejected the same as claim 2 except claim 10 is directed to method  claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 10.

Claim 11 is rejected the same as claim 3 except claim 11 is directed to method  claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 11.

Claim 14 is rejected the same as claim 6 except claim 14 is directed to method claim. Thus, argument analogous to that presented above for claim 6 is applicable to claim 14.


5.         Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohata,   “Non-Contact Blood Pressure Measurement Scheme Using Doppler Radar”, in view of Hastings, US20110307034 A1 , as applied to claims 9 above and, further in view of Xiaofeng Yang et al., (hereafter Yang), “Non-contact Acquisition of Respiration and Heart Rates Using Doppler Radar with Time Domain Peak-detection Algorithm”, published on July, 2017.  

Regarding claim 13, both  Ohata  and Hastings  teaches a frequency band for performing the noise filtering on the reflected pulse wave signal and the electro-cardiac signal (Ohata specifically teaches:  because of different frequency band used to perform the phase signal and the received signals, the phase signal obtained response band pass filter (see page 779 right col. last par.), Hastings specifically teaches: the filter 209 can be coupled to stimulus control logic 216, and  detect a particular range of frequencies. The filter 209 can include, a band-pass filter, which can be coupled to a threshold comparator (see [0157]-[0158] );
However, it is noted that the combination of Ohata and Hastings does not specifically teach  the aspect of “a frequency band for performing the noise filtering on the reflected pulse wave signal and the electro-cardiac signal is 0.8Hz to 4Hz”
On the other hand, Yang further teaches a frequency band for performing the noise filtering on the reflected pulse wave signal and the electro-cardiac signal is 0.8Hz to 4Hz (fig.3, equations 6 and 7, page 2848 right col. 4th par., Yang further teaches  the cut off low frequency and cut off high frequency of the Band Pass Filter (BPF) is  0.221Hz to 3.183Hz  (see equations 6 and 7).  As shown below Fig. 6  display both  ECG signal and Radar Signal of the heartbeat signal. 

    PNG
    media_image1.png
    133
    340
    media_image1.png
    Greyscale
).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a band pass filter with wide cut off frequencies taught by Yang into Ohata. 
The suggestion/motivation for doing allow user of Yang to remove wide range of noises , since wide cut off frequency produce a filter with a large gain. 

6.         Claims 4, 7,8, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohata,   “Non-Contact Blood Pressure Measurement Scheme Using Doppler Radar” in view of Hastings, US20110307034 A1 , as applied to claims 9 above and, further in view of LEE; Yen-Hsien  et al., (hereafter Lee), US 20140343393 A1, published on November 20, 2014.

	Regarding claim 7, Ohata teaches wherein, the blood pressure parameter (Fig. 1, equation 14 , and page 780 left col. 1st par., Equation 11, page 779,  the period of one heartbeat are detected using the phase signal of the heartbeat, and T, τf, τr is calculated.) comprises a systolic blood pressure (equation 17 , and page 779 right col. 3rd par., SBPest can estimated in a non-contact manner by using SBPest = DBPest + PPest .  Further Ohata teaches the pulse wave velocity (PWV), given by 

    PNG
    media_image2.png
    36
    207
    media_image2.png
    Greyscale

Wherein where V is the blood volume per unit length of the vessel, ∆P is the change of BP in a specific period, ρ is still the density of the contained blood in the vessel, and ∆V is the change of V corresponding to ∆P)

	However, it is noted that the combination of Ohata and Hastings does not specifically teach  “the systolic blood pressure is calculated through a systolic pressure equation, and the systolic pressure equation is: 
    PNG
    media_image3.png
    22
    211
    media_image3.png
    Greyscale
  wherein, BPsys is the systolic blood pressure; a1 is a pulse wave velocity weighting factor; PWV is a pulse wave velocity; b1 is a linear weighting factor.   ”
On the other hand, Lee further teaches the systolic blood pressure is calculated through a systolic pressure equation, and the systolic pressure equation is 
    PNG
    media_image3.png
    22
    211
    media_image3.png
    Greyscale
  
([0040], Lee specifically teaches as shown in equation below ),

    PNG
    media_image4.png
    76
    169
    media_image4.png
    Greyscale

wherein, BPsys is the systolic blood pressure; a1 is a pulse wave velocity weighting factor; PWV is a pulse wave velocity; b1 is a linear weighting factor ([0040], Lee further teaches wherein the pulse wave velocity (PWV) may be calculated by the formula PWV=D/[Symbol font/0x44]T, a1 and b1 are vascular parameters calculated by the original pulse signal measured by the sensor 1).  
	It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of calculating systolic and diastolic using two linear equations taught by Lee  into Ohata.
The suggestion/motivation for doing is to minimize the processing time of a computer to analyze the systolic and diastolic pressure since a computer execute a liner equations much faster than any other equation.  
	
Regarding claim 8, wherein, the blood pressure parameter  (Fig. 1, equation 14 , and page 780 left col. 1st par., the period of one heartbeat are detected using the phase signal of the heartbeat, and T, τf, τr is calculated.) comprises a diastolic blood pressure (equation 15 , and page 779 right col. 3rd par., DBPest can estimated in a non-contact manner by using DBPest = DBP0 ∙ e−β∙(τf−τf0 ). Further Ohata teaches the pulse wave velocity (PWV), given by 

    PNG
    media_image2.png
    36
    207
    media_image2.png
    Greyscale

Wherein where V is the blood volume per unit length of the vessel, ∆P is the change of BP in a specific period, ρ is still the density of the contained blood in the vessel, and ∆V is the change of V corresponding to ∆P); 
however, it is noted that the combination of Ohata and Hastings does not specifically teach  “the systolic blood pressure is calculated through a systolic pressure equation, and the systolic pressure equation is: 
    PNG
    media_image5.png
    30
    336
    media_image5.png
    Greyscale
  wherein, BPdia is the diastolic blood pressure; a2 is a pulse wave velocity weighting factor; PWV is a pulse wave velocity; b2 is a linear weighting factor.   ”
On the other hand, Lee further teaches the systolic blood pressure is calculated through a systolic pressure equation, and the systolic pressure equation is
    PNG
    media_image6.png
    19
    215
    media_image6.png
    Greyscale
  
([0040], Lee specifically teaches as shown in equation below ),

    PNG
    media_image4.png
    76
    169
    media_image4.png
    Greyscale

wherein, BPdia is the systolic blood pressure; a2 is a pulse wave velocity weighting factor; PWV is a pulse wave velocity; b2 is a linear weighting factor ([0040], Lee further teaches wherein the pulse wave velocity (PWV) may be calculated by the formula PWV=D/[Symbol font/0x44]T, a2 and b2 are vascular parameters calculated by the original pulse signal measured by the sensor 2.).  
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of calculating systolic and diastolic using two linear equations taught by Lee  into Ohata.
The suggestion/motivation for doing is to minimize the processing time of a computer to analyze the systolic and diastolic pressure since a computer execute a liner equations much faster than any other equation.  

Claim 15 is rejected the same as claim 7 except claim 15 is directed to method  claim. Thus, argument analogous to that presented above for claim 7 is applicable to claim 15.

Claim 16 is rejected the same as claim 8 except claim 16 is directed to method   claim. Thus, argument analogous to that presented above for claim 8 is applicable to claim 16.

Regarding claim 4, Ohata and Hastings  teaches the signal processing procedure is a noise filtering , a characteristic acquisition  (Ohata: as shown in fig. 2, from PC unit the phase signal of the heartbeat is obtained using a band pass filter, and heart rate calculating using peak detection.  The characteristic acquisition   corresponds to peak detection  (see figs. 1 and 2, page 778 right last par.,); reflected pulse wave signal (as discuss above Ohata teaches pulse wave see equation 11 on page 449)  and the electro-cardiac signal ( as discuss above Hastings specifically teaches receive cardiac signals from one or more electrode or sensor arrangements 204A, 204B (see [0155] )

However, it is noted that the combination of Ohata and Hastings does not specifically teaches “a time difference calculation,  wherein, the time difference calculation is to calculate a time difference between the reflected pulse wave signal and the electro-cardiac signal corresponding to the specific frequency band”
On the other hand Lee further teaches “a time difference calculation,  wherein, the time difference calculation is to calculate a time difference between the reflected pulse wave signal and the electro-cardiac signal corresponding to the specific frequency band (claim 19, [0036] Lee further teaches calculating a pulse time difference of a first pulse peak and a second pulse peak, wherein the first pulse peak and the second pulse peak are received by two different receiving antennae of the plurality of receiving antennae).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of calculating systolic and diastolic using two linear equations taught by Lee  into Ohata.
The suggestion/motivation for doing is to minimize the processing time of a computer to analyze the systolic and diastolic pressure since a computer execute a liner equations much faster than any other equation.  

Regarding claim 12, Ohata and Hastings   teach the signal processing procedure (Ohata specifically teaches : as discuss above Ohata teaches Arduino Due analog signals converted to digital signal using 12-bit ADC (see Fig.2, page 779 right col. last par., ) comprises : performing a noise filtering and a characteristic acquisition respectively on the reflected pulse wave signal (Ohata specifically teaches: as discuss above Ohata teaches the PC unit performing a finite impulse response band pass filter and peak detection algorithm by obtaining the receiving signal and phase signal of the heartbeat(see Fig.2, page 797 right col. last par., and page 780 left col. 1st par., ,) and the electro-cardiac signal (Hastings specifically teaches : as discuss above Hastings specifically teaches receive cardiac signals from one or more electrode or sensor arrangements 204A, 204B (see [0155]);

However, it is noted that  the combination of Ohata and Hastings does not specifically teach “a time difference calculation,  wherein, the time difference calculation is to calculate a time difference between the reflected pulse wave signal and the electro-cardiac signal corresponding to the specific frequency band”
On the other hand Lee further teaches “a time difference calculation,  wherein, the time difference calculation is to calculate a time difference between the reflected pulse wave signal and the electro-cardiac signal corresponding to the specific frequency band (claim 19, [0036] Lee further teaches calculating a pulse time difference of a first pulse peak and a second pulse peak, wherein the first pulse peak and the second pulse peak are received by two different receiving antennae of the plurality of receiving antennae).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of calculating systolic and diastolic using two linear equations taught by Lee  into Ohata.
The suggestion/motivation for doing is to minimize the processing time of a computer to analyze the systolic and diastolic pressure since a computer execute a liner equations much faster than any other equation.  

Conclusion
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FIKIRTE (Fiki) T ASHINE/            Examiner, Art Unit 3793             

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793